internal_revenue_service number release date index number ------------------------- ------------------------------------------------------------ ---------- -------------------------------------------------- ------------------------------------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ----------------------- id no -------------- telephone number ---------------------- refer reply to cc ita b03 plr-106397-16 plr-106398-16 date date ty ------- legend acquirer taxpayer ----------------------------------------------------------------------------------------- target taxpayer ---------------------------------------------------- acquirer sub ------------------------------------- services ------------------------------------------------------------------------------------------------------ --------------------------------- firm --------------------------- firm -------------------------------- person a ----------------- person b ---------------- person c ---------------------- person d ---------------------- accounting firm x ---------------------- accounting firm y ----------------------------------------- year ------- date -------------------- date ---------------------------- date ---------------------------- a ----- b ---- c -------------- d -------------- e -------------- f ------------ g -------------- h -------------- i ------------ j ---------- k -------------- plr-106397-16 l -------------- dear ---------------- this is in response to your letter dated date sent by your representatives in the letter your representatives requested an extension of time to file the forms necessary to make a safe_harbor election under revproc_2011_29 to allocate success-based fees between facilitative and non-facilitative amounts incurred for a covered transaction for acquirer taxpayer’s tax_year ending date and for target taxpayer’s short tax_year ending date the request is based on sec_301_9100-1 and sec_301_9100-3 of the procedure and administrative regulations facts target taxpayer provides services on date acquirer taxpayer through its wholly owned subsidiary acquirer sub acquired percent of the outstanding shares of target taxpayer’s common_stock following the transaction target taxpayer became a wholly owned subsidiary of acquirer sub and an indirect subsidiary of acquirer taxpayer the total consideration was approximately dollar_figurea million target taxpayer engaged firm to provide various services with respect to the transaction pursuant to the terms of the engagement letter firm agreed to provide investment banking services regarding the possible acquisition of some or all of target taxpayer’s business the engagement letter provided that firm would be paid a transaction fee of b percent of the transaction value upon the closing date of a transaction prior to the completion of the transaction firm sent a letter to target taxpayer to the effect that if the acquisition was completed firm would be paid a success-based_fee of dollar_figurec in accordance with the engagement letter target taxpayer represented that on date it provided acquirer taxpayer with dollar_figurec from debt it took on as part of the transaction and acquirer taxpayer paid the dollar_figurec to firm by wire transfer upon closing of the transaction also in conjunction with the transaction acquirer taxpayer engaged firm to provide consulting services associated with the transaction these services included advice analysis and assistance with respect to due diligence and other investigatory matters related to target taxpayer its subsidiaries and its parent companies in conjunction with the acquisition acquirer taxpayer represented that it paid a total dollar_figured of which dollar_figuree was for services to secure financing and thus not an amount qualifying as a success-based_fee moreover acquirer taxpayer also engaged two individuals person a and person b who provided consulting services including due diligence and transaction structuring acquirer taxpayer represented that it paid each of person a and person b dollar_figuref the total success-based fees for firm person a and person b were dollar_figureg payment of which was contingent upon the successful closing of the plr-106397-16 transaction acquirer taxpayer represented that it used funds transferred from target taxpayer to make these payments target taxpayer had engaged accounting firm x for preparation of its federal tax_return for several years prior to the year in which the transaction occurred pursuant to this engagement accounting firm x prepared a form_1120 u s_corporation income_tax return for a taxable_year ending date on behalf of target taxpayer a period which included the acquisition transaction on the form_1120 with a date year-end accounting firm x allocated the dollar_figurec success-based_fee paid to firm as permitted under the safe-harbor election provided by revproc_2011_29 thus that form_1120 reflected that percent of the fee or dollar_figureh was deducted and percent or dollar_figurei was capitalized however accounting firm x inadvertently did not include the election statement required under revproc_2011_29 to properly make the election accounting firm x also included the success-based fees paid to firm person a and person b on target taxpayer’s form_1120 with a date year-end those fees were also allocated as permitted under revproc_2011_29 however accounting firm x determined that the success-based fees were start-up costs under sec_195 and amortizable over months the amount deducted was dollar_figurej with the remaining dollar_figurek to be deducted over the remaining months of the amortization period the form_1120 with a date year-end was presented to person c executive vice president and chief financial officer for acquirer taxpayer and target taxpayer and to person d formerly controller treasurer and chief accounting officer for target taxpayer person c delegated the detailed review and signature to person d who had been responsible for signing target taxpayer’s tax returns in prior years and did so again with respect to the date year-end return at all times person c believed the form_1120 included a valid election under revproc_2011_29 for the total amount of success-based fees target taxpayer’s form_1120 with a date year-end was timely filed no return was filed for acquirer taxpayer for the tax_year ending date subsequent to the filing of target taxpayer’s form_1120 with a date year-end target taxpayer entered into an engagement with accounting firm y for the audit of its financial statements as well as for tax compliance and advisory services during the course of performing the audit of the date financial statements accounting firm y reviewed target taxpayer’s form_1120 with a date year-end while doing so accounting firm y discovered that the election statement required to make the safe-harbor election for success-based fees was not included with that form_1120 despite the fees being properly allocated as permitted by rev_proc during the course of discussions with accounting firm x and accounting firm y person c determined that the best course of action would be to request relief for an extension of time to file the elections under revproc_2011_29 pursuant to the authority of sec_301_9100-1 and -3 plr-106397-16 the internal_revenue_service is examining target taxpayer’s date year-end return and acquirer taxpayer’s date year-end return in conjunction with the examinations it was determined that target taxpayer’s form_1120 filed with a tax_year ending date should instead have reflected that it was a short-period return ending on the date the transaction closed date it was also determined that the success-based fees for acquirer taxpayer should have been reported on a return for the tax_year ending on date which it did not file not on target taxpayer’s return law and analysis sec_263 of the internal_revenue_code and sec_1_263_a_-2 of the income_tax regulations provide that no deduction shall be allowed for any amount_paid out for property having a useful_life substantially beyond the taxable_year in the case of an acquisition or reorganization of a business_entity costs that are incurred in the process of acquisition and that produce significant long-term benefits must be capitalized 503_us_79 397_us_572 under sec_1_263_a_-5 a taxpayer must capitalize an amount_paid to facilitate a business acquisition or reorganization transaction described in sec_1_263_a_-5 an amount is paid to facilitate a transaction described in sec_1_263_a_-5 if the amount is paid in the process of investigating or otherwise pursuing the transaction sec_1_263_a_-5 of the regulations provides that an amount that is contingent on the successful closing of a transaction described in sec_1_263_a_-5 or success- based fee is presumed to facilitate the transaction a taxpayer may rebut the presumption by maintaining sufficient documentation to establish that a portion of the fee is allocable to activities that do not facilitate the transaction to reduce controversy between the irs and taxpayers over the documentation required to allocate success-based fees alternatively to the regulatory presumption the irs issued revproc_2011_29 2011_1_cb_746 the revenue_procedure states that the irs would not challenge a taxpayer's allocation of a success-based_fee between activities that facilitate a transaction described in sec_1_263_a_-5 and activities that do not facilitate the transaction if the taxpayer -- treats percent of the amount of the success-based_fee as an amount that does not facilitate the transaction capitalizes the remaining percent as an amount that does facilitate the transaction and attaches a statement to its original federal_income_tax return for the taxable_year the success-based_fee is paid_or_incurred stating that the taxpayer is electing the safe plr-106397-16 harbor identifying the transaction and stating the success-based_fee amounts that are deducted and capitalized the revenue_procedure applies to covered transactions described in sec_1 a - e which include -- i a taxable_acquisition by the taxpayer of assets that constitute a trade_or_business ii a taxable_acquisition of an ownership_interest in a business_entity whether the taxpayer is the acquirer in the acquisition or the target of the acquisition if immediately after the acquisition the acquirer and the target are related within the meaning of sec_267 or sec_707 or iii a reorganization described in sec_368 b or c or a reorganization described in sec_368 in which stock_or_securities of the corporation to which the assets are transferred are distributed in a transaction which qualifies under sec_354 or sec_356 whether the taxpayer is the acquirer or the target in the reorganization sec_301_9100-1 through of the procedure and administration regulations provide the standards the commissioner uses to determine whether to grant an extension of time to make a regulatory election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-1 defines the term regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-1 provides that the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides extensions of time to make a regulatory election under code sections other than those for which sec_301_9100-2 expressly permits automatic extensions requests for extensions of time for regulatory elections will be granted when the taxpayer provides evidence including affidavits described in the regulations to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government sec_301_9100-3 states that a taxpayer will be deemed to have acted reasonably and in good_faith if the taxpayer -- plr-106397-16 i requests relief before the failure to make the regulatory election is discovered by the service ii failed to make the election because of intervening events beyond the taxpayer’s control iii failed to make the election because after exercising due diligence the taxpayer was unaware of the necessity for the election iv reasonably relied on the written advice of the service or v reasonably relied on a qualified_tax professional and the tax professional failed to make or advise the taxpayer to make the election under sec_301_9100-3 a taxpayer will not be considered to have acted reasonably and in good_faith if the taxpayer -- i seeks to alter a return position for which an accuracy related penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief taking into account sec_1_6664-2 and the new position requires or permits a regulatory election for which relief is requested ii was informed in all material respects of the required election and related tax consequences but chose not to file the election or iii uses hindsight in requesting relief if specific facts have changed since the original deadline that make the election advantageous to a taxpayer the service will not ordinarily grant relief target taxpayer and acquirer taxpayer in this case have represented that they have requested relief before the failure to make the regulatory election was discovered by the service target taxpayer and acquirer taxpayer has also represented that they reasonably relied on a qualified_tax professional and the tax professional failed to make or advise target taxpayer and acquirer taxpayer to make the election thus under sec_301_9100-3 and sec_301_9100-3 target taxpayer and acquirer taxpayer will be deemed to have acted reasonably and in good_faith target taxpayer and acquirer taxpayer have also represented that none of the circumstances listed in sec_301_9100-3 apply sec_301_9100-3 provides in part that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money plr-106397-16 similarly if the tax consequences of more than one taxpayer are affected by the election the government’s interests are prejudiced if extending the time for making the election may result in the affected taxpayers in the aggregate having a lower tax_liability than if the election had been timely made sec_301_9100-3 provides in part that the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment under sec_6501 before the taxpayer’s receipt of a ruling granting relief under these criteria the interests of the government are not prejudiced in this case target taxpayer and acquirer taxpayer have represented that granting relief would not result in a lower tax_liability in the aggregate for either taxpayer for all taxable years affected by the election than each taxpayer would have had if the election had been timely made taking into account the time_value_of_money target taxpayer and acquirer taxpayer have also represented that granting relief would not result in a lower tax_liability in the aggregate for both taxpayers than if the election had been timely made furthermore the taxable years in which the regulatory election should have been made and any taxable years that would have been affected had it been timely made are not closed by the period of assessment conclusion target taxpayer’s and acquirer taxpayer’s elections are regulatory elections as defined under sec_301_9100-1 because the due_date of the election is prescribed in revproc_2011_29 in the present situation the requirements of sec_301 b i and b v of the regulations have been satisfied the information and representations made by target taxpayer and acquirer taxpayer establish that they both acted reasonably and in good_faith furthermore granting an extension will not prejudice the interests of the government target taxpayer and acquirer taxpayer represented that each will not have a lower tax_liability in the aggregate for all taxable years affected by the election if given permission to make the election than they would have if the election were made by the original deadline for making the election target taxpayer also represented that the period of assessment for the short tax_year ending date will not be closed before receipt of a ruling acquirer taxpayer represented that the period of assessment for the tax_year ending date will not be closed before receipt of a ruling accordingly target taxpayer is granted an extension of time to file the statements required by sec_4 of revproc_2011_29 until days following the date of this letter acquirer taxpayer is granted an extension of time to file the statements required by sec_4 of revproc_2011_29 until the later of days following the date of this letter or until days after office of the associate chief_counsel corporate grants acquirer taxpayer relief under sec_301_9100-1 and sec_301_9100-3 of the procedure and administrative regulations to file a consolidated_return for the tax_year ending date plr-106397-16 no opinion is expressed in this letter as to whether it is appropriate for acquirer taxpayer to file a consolidated tax_return whether target taxpayer may file an amended_return for the tax_year ending date or the tax treatment of the dollar_figurec transferred by target taxpayer to acquirer taxpayer except as expressly provided herein no opinion is expressed or implied concerning the federal_income_tax consequences of any aspect of any transaction or item discussed or referenced in this ruling including whether target taxpayer or acquirer taxpayer properly included the correct costs as its success-based fees subject_to the election or whether the transaction was within the scope of revproc_2011_29 this ruling is directed only to the taxpayers requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely christopher f kane chief branch income_tax accounting cc
